Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the application.

Claim Objections
Claims 7, 9, and 20 are objected to because of the following:  
Regarding claim 7, the term “coupled” appears to be misspelled as “couped.”  Claim 20 is objected to for the same reason as claim 7.
Regarding claim 9, the claim ends with “and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim uses the term “it.”  It is not clear which claim element is referred to by the term.  The claim does not clearly identify claimed subject matter.
Regarding claim 3, there is insufficient antecedent basis for “the OOBM network connector.”
Regarding claim 4, there is insufficient antecedent basis for “the ports of the OOBM adapter and the OOBM device” because prior claims do not recite any ports associated or of the OOBM adapter.  It is also not which ports are referred to by “the ports of the OOBM adapter.”  Claim 1 discloses a plurality of different ports, i.e. “OD console port,” “an OD management port,” and “an OD OOBM port.”
Regarding claim 5, the claim uses the term “its.”  It is not clear which claim element is referred to by the term.  The claim does not clearly identify claimed subject matter. Claims 14 and 18 uses the term “its” and are rejected for the same reason as claim 5.
Regarding claim 17, there is insufficient antecedent basis for “the OOBM network connector.”

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 10-13, 15-16, and 19 are allowed.
Claims 9, 14, 17-18, and 20 would be allowable if rewritten to overcome the objection and/or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Tassinari et al. US Patent No. 8,214,680 discloses an out-of-band management (OOBM) system comprising: an OOBM device (OD) comprising: an OD console port for communicating console data traffic to or from a console port of a managed information handling system; an OD management port for communicating management data traffic to or from a management port of the managed information handling system; and ports, communicatively coupled to the console port and the management port, for connecting to ports of an OOBM information handling system (fig. 4. LAN device 100 comprising console port, OoB data port, and In-band ports.  col. 5, lines 10-17, 24-35.  LAN device 100… to facilitate moving and switching data between client devices.  data communication between LAN 100 and other devices.  serial console port 114… for processing received management communications).
Kelly US Patent Publication No. 2014/0204955 discloses a switch comprising a console port for providing access to an out of band management device (para. [0010] out of band, OOB management.  para. [0036] network switch serial console access port. para. [0043] out of band management can provide secure out of band access, network console access with...  interfaces and several serial ports).  
Carley, US Patent Publication No. 2008/0072291 discloses using a console port for out of band management connection (para. [0007] out-of-band management connection, using the console or management port of the element). 
Reyes US Patent Publication No. 2021/0044563 discloses using devices connected to a port of a switch for out of band management (para. [0011] security device, dongle. managed by out-of-band (OOB) network).  
	Ragupathi et al. US Patent Publication No. 2016/0315805 discloses a system comprising management controller that establishes communication between two information handling systems (fig. 3. para. [0027]).
However, the prior art of record do not teach invention of claims 1, 8, and 15, in particular an out-of-band management device comprising: a multiplexing/demultiplexing system, which is communicatively coupled to the OD console port, the OD management port, and the OD OOBM port, that: facilitates communication of management data traffic between the managed information handling system and the OOBM information handling system via the OD management port and the OD OOBM port; and facilitates communication of console data traffic between the managed information handling system and the OOBM information handling system via the OD console port and the OD OOBM port by encoding the console traffic to allow it to be communicated via the OD OOBM port.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445